811 F.2d 1505Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Theodore HINNANT, Plaintiff-Appellant,v.FOOD LION, INC., Defendant-Appellee.
No. 86-1700.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 23, 1986.Decided Feb. 2, 1987.

Before CHAPMAN, WILKINSON and WILKINS, Circuit Judges.
Theodore Hinnant, appellant pro se.
David A. Irvin, Womble, Carlyle, Sandridge & Rice, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order granting summary judgment for the defendant and dismissing the case with prejudice is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Hinnant v. Food Lion, Inc., C/A No. 85-833-S (M.D.N.C., Sept. 25, 1986).  We deny the defendant-appellee attorney's fees and costs under Fed.R.App.P. 38.


2
AFFIRMED.